Titone, J. P.,
dissents and votes to reverse the interlocutory judgment and dismiss the claim, with the following memorandum: The State of New York appeals from an interlocutory judgment of the Court of Claims which found it 60% liable for damages sustained by the claimant when he fell in a locker room at the State University of New York at Farmingdale where he was a student. Because controlling precedents establish an absence of negligence as a matter of law, I dissent and vote to reverse and dismiss the claim.
*556The accident happened at about 1:15 p.m. on October 22,1979 while the claimant was in the locker room dressing for his weekly badminton class. The locker room, which adjoined the swimming pool and contained a 50-head shower and drying area, was often wet and students were told to be careful in this area. After changing into his gym suit, the claimant walked up and down the aisles looking for a locker in which to place his street clothes and slipped in a small puddle of water, sustaining injuries.
The Court of Claims, reviewing the testimony, found that an unspecified “condition which forms the basis for the present claim, had existed for some time”, that since the instructor had advised the students to be cautious in the locker room areas the State was aware of the dangerous condition and that no steps were taken to eliminate it such as signs, mats or other means to restrict the water flow from the shower and pool areas. I cannot agree to such a far-reaching imposition of liability.
Until a method of human dry cleaning is invented or instant evaporating water is discovered, the floors of locker room areas surrounding showers and swimming pools will become wet. Such a condition is incidental to its use and in and of itself establishes no breach of duty by the proprietor.
Conroy v Saratoga Springs Auth. (259 App Div 365, affd 284 NY 723) is squarely on point. Plaintiff there similarly sought to recover damages for injuries sustained in a fall in a bath house. In reversing a judgment for plaintiff entered upon a jury verdict, the Third Department said (supra, p 367): “The existence of a wet spot on the tile floor such as is described by plaintiff does not in and of itself establish a cause of action even though plaintiff fell thereon. The court is presumed to know what every one else knows that tile floors are more or less slippery and that such a condition in a bath house is necessarily incidental to the use of the bath. No attempt was made to prove how or by whom this wet spot was caused or how long it had existed. It was not enough for plaintiff to show that the floor was wet. The burden was on her to go further and show its presence under circumstances sufficient to charge defendant with responsibility therefor. This she failed to do.”
Numerous other authorities are in accord (Beck v Broad Channel Bathing Park, 255 NY 641; Sciarello v Coast Holding Co., 242 App Div 802, affd 267 NY 585; 4A Warren’s New York Negligence, Bathing Places, § 5, p 98; cf. Madrid v City of New York, 42 NY2d 1039; Fazio v Stanley-Mark-Strand Corp., 290 NY 547; Teschke v State of New York, 32 AD2d 978). Although *557the cases antedate the abolition of the bar of contributory negligence to recovery, that is of no moment because they were decided on a lack of duty theory.
Nor is there any proof in the record establishing that the University or its agents had ever been notified of any accumulation of water on the locker room floor on the day of the incident, an element of the claimant’s prima facie case (see Eddy v Tops Friendly Markets, 59 NY2d 692, affg 91 AD2d 1203; Madrid v City of New York, 42 NY2d 1039, supra; Teschke v State of New York, 32 AD2d 978, supra; cf. Miller v Gimbel Bros., 262 NY 107, 108-109; Antenen v New York Tel. Co., 271 NY 558). The floor had been periodically inspected throughout the day and was cleaned when the need arose. Approximately 250 students on any given day used the locker room between 8:00 a.m. and 1:00 p.m. It would be absurd to require a custodian to follow every student with a mop.
Finally, there is no basis for finding that the State had a duty to post signs to make the claimant aware of a matter of common sense (see Morell v Peekskill Ranch, 104 AD2d 492; Herman v State of New York, 94 AD2d 161, 163-164). The claimant was “bound to see what by the proper use of [his] senses [he] might have seen” (Weigand v United Traction Co., 221 NY 39, 42; see, also, Vella v Seacoast Towers, 32 AD2d 813, 814) and “there is no evidence in this record that the employment of signs would have prevented the accident” (Herman v State of New York, supra, pp 163-164).
In sum, the State is not an insurer “liable for every injury no matter the nature of the hazard or how long it has been in place. There must be some proof that the potential danger reasonably could have been neutralized and that its existence was or should have been discovered” (Preston v State of New York, 59 NY2d 997, 999). Settled precedents and the indisputable facts show no breach of duty. Accordingly, I cast my vote for reversal.